DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Status
This office action is in response to the amendment and comments submitted 1/18/2022.
Claims 1,3, 7, 13, 17, 23 and 24 have been amended. Support for claim 1, 23 and 24 is found in [0057-0058], [0060] and Figs. 2 and 3 of the instant specification. Claims 3, and 13 have been amended to correct antecedent basis.  Claims 7, and 17 have been amended to correct minor informalities for clarity.
Claims 1-24 are currently pending.

				Claim Rejections


Allowable Subject Matter
9.	Claims 1-24 are allowed.
10. 	The following is an examiner’s statement of reasons for allowance: 
	The closest prior of record, Kim et a. (US2009/0202897A1) herein after known as Kim897. Kim897, discloses a battery pack with first and second cells arranged in a stepped manner within a case providing cooling fluid to cool batteries and a case comprising a first cover covering the end portion of the battery cells, the first cover being arranged along a height difference between the first end portions of the first and second battery cells and defining a height difference space but Kim897 does not disclose or suggest the height difference space defining a recessed portion extending from a first region thereof to a second region thereof, the first and second regions of the recessed portion respectively overlapping the first end portions of adjacent second battery cells of the second battery cells. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728